Citation Nr: 0019673	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left 
leg disorder.

2.  Entitlement to service connection for a right 
leg disorder.

3.  Whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to May 1960 
and from March 1973 to May 1973.

The appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board of Veterans' Appeals (Board or BVA) notes that the 
claim for service connection for a bilateral foot disorder 
was denied by a rating decision in December 1960.  While the 
claim for a right foot disorder has most recently been 
characterized by the RO as simply entitlement to service 
connection for a right foot disorder, the Board finds that it 
is initially required to review this issue on appeal on the 
basis of whether new and material evidence has been submitted 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).


FINDINGS OF FACT

1.  The RO has attempted to obtain all evidence identified by 
the veteran, and all obtainable evidence has been secured by 
the RO. 

2.  There is no competent medical evidence of a nexus or 
relationship between any left leg disorder and the veteran's 
periods of military service.

3.  There is no competent medical evidence of a nexus or 
relationship between any right leg disorder and the veteran's 
periods of military service.

4.  An unappealed December 1960 rating decision denied 
service connection for a foot disorder.  

5.  The veteran was notified of the December 1960 rating 
decision by letter in January 1961 and was advised of his 
appellate rights.

6.  The evidence associated with the claims file subsequent 
to the RO's December 1960 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for a right foot 
disorder.

7.  The veteran's claim of entitlement to service connection 
for a right foot disorder is not plausible inasmuch as there 
is no competent medical evidence of a nexus between the 
veteran's current right foot disorder and his periods of 
service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left leg disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a right leg disorder 
is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The December 1960 rating decision, which reopened and 
denied the claim for service connection for a right foot 
disorder, is final. §§ 7103(a), 7104(b) (West 1991); 
38 C.F.R. §§ 20.1100, 20.1104 (1999).

4.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for a right foot 
disorder.  38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).

5.  The veteran's claim of entitlement to service connection 
for a right foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left and Right Leg Disorders

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
established if a disorder, such as arthritis, hypertension or 
an organic disease of the nervous system, is manifested 
within one year of the veteran's separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307, 3.309 (1999).  Further, if a condition 
noted during service is not shown to be chronic, then 
continuity of symptomatology after service genuinely is 
required for service connection.  See 38 C.F.R. § 3.303(b).

The threshold question, however, which must be answered in 
this case is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to the claim 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464, 
1467-68 (1997).

For a claim to be well grounded, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Where the determinative issue 
involves medical causation, competent evidence to the effect 
that the claim is plausible is required.  See Epps, 126 F.3d 
at 1468.  For disorders subject to presumptive service 
connection, such as arthritis, hypertension or organic 
disorders of the nervous system, the nexus requirement may be 
satisfied by evidence of manifestations of the disease to the 
required extent within the prescribed time period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provisions of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumptive 
period and that the same condition currently exists.  This 
evidence must be medical, unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, 
the claim may still be well grounded under the same provision 
if the evidence shows that the condition was observed during 
service or any applicable presumptive period and continuity 
of symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

The available medical evidence does not show that either a 
left or right leg disorder was manifested, diagnosed or 
treated during service or within one year of the veteran's 
separation from either period of service.  The earliest 
indication of a leg disorder appears to be complaints of leg 
pain in VA outpatient treatment records in October 1996, more 
than twenty years after the veteran's last period of service.  
No diagnoses for leg disorders are contained in the VA 
outpatient records.   No other medical evidence of record, 
except for degenerative joint and disc disease of the back, 
suggest any etiology for leg pain.

Based on this record, the Board must conclude that the 
veteran's claims for service connection for left and right 
leg disorders are not well grounded.  Simply put, there is no 
medical evidence which offers an opinion that there is any 
right or left leg disorder that is in any way related to the 
veteran's periods of military service.  Such evidence is 
necessary to render the claims well grounded.  Accordingly, 
service connection for left and right leg disorders is 
denied.

New and Material Evidence for Service Connection for a Right 
Foot Disorder

By rating decision in December 1960, the RO denied service 
connection for a bilateral foot disorder as not shown by 
evidence of record.  The veteran received written 
notification of that action by letter in January 1961, and 
was advised of his appellate rights.  The veteran did not 
file a notice of disagreement with the December 1960 rating 
decision, at any time within the allowable period.
Inasmuch as the veteran failed to file a timely appeal of the 
December 1960 rating decision, that action became final and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  In order to reopen 
his claim, the veteran must present or secure new and 
material evidence with respect to the claim, which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board is obligated to review all evidence submitted since 
the claim was disallowed by a final decision and if the 
Board's decision is favorable to the veteran, his claim must 
be reopened and decided on the merits after first determining 
that the claim is well grounded and the duty to assist has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

The Board must address the issue of new and material evidence 
in the first instance because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett, 83 F.3d at 1383.  

In Hodge v. West, 155 F.3d 1356 (1998), the United States 
Court of Appeals announced a 3-step analysis that must be 
performed when a veteran seeks to reopen a final decision 
based on the submission of new evidence.  See Elkins, supra.  
The three prongs the Elkins test are as follows:  (1) The 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108; (2) if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and (3) if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not new, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In determining whether evidence is material, "credibility of 
the evidence must be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If it is determined that the evidence 
is new and material, the Board must reopen the veteran's 
claim and evaluate the merits of that claim in light of all 
the evidence, both old and new.  Masors v. Derwinski, 2 Vet. 
App. 181, 185 (1992).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge, supra.  The Board has reviewed all the evidence of 
record, and for the reasons and bases set forth below, 
concludes that new and material evidence has been received to 
reopen the veteran's claim for service connection for a right 
foot disorder.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).

At the time of the RO's December 1960 rating decision, the 
evidence of record included the veteran's service medical 
records for his first period of service.  Those service 
medical records show no diagnoses or treatment for foot 
disability or injury during service.   

The evidence associated with the claims file after the RO's 
December 1960 rating decision includes service medical 
records for the veteran's last period of service, VA 
outpatient treatment records from March 1996 to October 1997, 
and various statements from the veteran alleging that he 
developed pain in both legs and feet during boot training at 
Great Lakes, Illinois, which pain is still ongoing.  

The evidence presented after the RO's December 1960 denial is 
neither cumulative nor redundant of evidence submitted 
previously to agency decision-makers.  Therefore, the Board 
finds that the evidence submitted since December 1960 with 
regard to the veteran's right foot disorder is new.

Having determined that new and material evidence has been 
submitted; the veteran's claim of entitlement to service 
connection for a right foot disorder is reopened.  As the 
Board has reopened the veteran's claim under the standard set 
forth under Hodge, there is no prejudice to the veteran. The 
Board must now determine whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
218-19; Winters, 12 Vet. App. at 206-07.

As noted above, to establish a well-grounded claim for 
service connection, the veteran must submit: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps, 126 F.3d 
at 1467-68; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, there is a diagnosis of plantar nerve lesion 
and plantar fibromatosis.  The Board finds that the 
additional evidence associated with the claims file contains 
outpatient treatment records, showing complaints about foot 
pain, but there is no medical opinion that any current right 
foot disorder has a nexus or relationship to service.

In this regard, the Board notes that the veteran has stated 
that he developed pain in both legs and feet because of 
marching during training at Great Lakes, Illinois, which pain 
is still ongoing.  A lay person is not generally competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disorder.  
See Savage, 10 Vet. App. at 495-98.  The service medical 
records for both tours of duty do not show sick call visits 
or any diagnosis or treatment for a right foot complaint 
while on active duty.  The VA outpatient treatment records 
show that the veteran complained of foot pain, with the first 
such complaint recorded in March 1996, more than twenty years 
after discharge.  While there is a diagnosis of plantar nerve 
lesion and plantar fibromatosis, the information in the 
records provides no medical link between these disorders and 
the veteran's service.

In determining whether a well-grounded claim has been 
presented in this case the veteran's statements concerning 
his right foot injury during service are presumed credible.  
Simply put, what is missing from the veteran's claim at this 
point is current medical evidence that the veteran's 
currently diagnosed right foot disorder was manifest during 
service, or that his currently diagnosed disorder is in some 
way related to service.  

Based on the foregoing, the Board concludes that new and 
material evidence has been presented and the claim is 
reopened; however, competent medical evidence to establish a 
nexus to service has not been presented and accordingly, the 
claim for service connection for a right foot disorder must 
be denied as not well grounded.  The veteran has not met his 
burden under 38 U.S.C § 5107(a) to submit a well-grounded 
claim because he has not provided any competent medical 
evidence showing that his current right foot disorder is 
related to service.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left leg disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right leg disorder is denied.

New and material evidence having been submitted, the claim 
for service connection for a right foot disorder is reopened.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right foot disorder is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

